     Case 2:20-cv-02383-MCE-AC Document 24 Filed 09/03/21 Page 1 of 2


1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ROBBIE D. WHITE,                                    No. 2:20-cv-02383-MCE-AC
12                        Plaintiff,
13            v.                                          ORDER
14    CITY AND COUNTY OF WEST
      SACRAMENTO, a local public entity;
15    et al.,
16                        Defendants.
17

18           Presently before the Court is a Motion to Withdraw as Counsel of Record (ECF

19   No. 21) filed by Jason Sias and Sias Law, Inc. (collectively, “Counsel”), who represents

20   Plaintiff Robbie D. White (“Plaintiff”) in this matter, by which Counsel seeks to withdraw

21   leaving Plaintiff in propria persona.1 This Motion is governed by the requirements of

22   Eastern District of California Local Rule 182(d), which provides, among other things, that

23   an attorney may not withdraw, leaving the client in propria persona, absent a noticed

24   motion, appropriate affidavits, notice to the client and all other parties who have

25   appeared, and compliance with the Rules of Professional Conduct of the State Bar of

26   California. California Rule of Professional Conduct 3-700(C)(6) permits a member of the

27
             1 Having determined that oral argument would not be of material assistance, the Court ordered this
28   Motion submitted on the briefs in accordance with Local Rule 230(g).
                                                          1
     Case 2:20-cv-02383-MCE-AC Document 24 Filed 09/03/21 Page 2 of 2


1    State Bar to seek to withdraw from representation when “[t]he member believes in good

2    faith . . . that the tribunal will find the existence of . . . good cause for withdrawal.”

3    However, “[a] member shall not withdraw from employment until the member has taken

4    reasonable steps to avoid reasonably foreseeable prejudice to the rights of the client,

5    including giving due notice to the client, allowing time for employment of other

6    counsel, . . . and complying with applicable laws and rules.” Cal. R. of Professional

7    Conduct 3-700(A)(2). Whether to grant leave to withdraw is subject to the sound

8    discretion of the Court and “may be granted subject to such appropriate conditions as

9    the Court deems fit.” E.D. Cal. Local R. 182(d); Canandaigua Wine Co., Inc. v. Edwin

10   Moldauer, No. 1:02-cv-06599 OWW DLB, 2009 WL 89141, at *1 (E.D. Cal. Jan. 14,

11   2009).

12            Pursuant to the instant motion, Counsel has provided Plaintiff with a formal

13   termination of representation letter along with an electronic case file that contained all

14   files related to Plaintiff’s case. Counsel has also been in contact with Plaintiff regarding

15   Counsel’s intent to file the instant motion. It appears from the papers, however, that

16   Counsel failed to provide the Court with Plaintiff’s last known address(es) in the affidavit

17   Counsel submitted pursuant to Local Rule 182(d). Accordingly, the Court defers ruling

18   on the Motion to give counsel the opportunity to supplement the record. Not later than

19   five (5) days following the date this Order is electronically filed, Counsel is directed to file

20   an affidavit complying with the mandates set forth in the local rules.
21            IT IS SO ORDERED.

22

23            Dated: September 3, 2021

24

25

26
27

28
                                                      2
